Citation Nr: 1140275	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-16 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  His decorations and commendations include the Purple Heart, and the Silver Star.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in February 2010.  At that time, the Board remanded the case for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD); type II diabetes mellitus (diabetes); bilateral peripheral neuropathy of the lower extremities; bilateral peripheral neuropathy of the upper extremities; and residuals of gunshot wounds to the abdomen and left arm.  

2.  The Veteran's service-connected disabilities are not shown to be of such a nature and severity as to preclude the performance of all types of substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate a claim for a TDIU and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his service-connected disabilities.  

As noted above, the Board remanded the Veteran's claim in February 2010 for further development.  Specifically, the Board asked that the Veteran undergo VA examinations for each of his service-connected disabilities to determine whether these disabilities render him unable to secure or follow a substantially gainful occupation.  

A review of the claims folder reveals that the Veteran underwent such examinations in June 2010, and that the examiners provided the requested opinions.  The Board thus finds there was substantial compliance with its February 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to a TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Here, the Veteran contends that he is unable to work as a result of his service-connected disabilities.  For the reasons that follow, however, the Board finds that the Veteran is not entitled to a TDIU.

First, the Board notes that the Veteran does meet the schedular requirement for a TDIU.  The Veteran is currently service-connected for the following disabilities: posttraumatic stress disorder, rated as 50 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; and residuals of a gunshot wound of the left abdominal wall and post medial aspect of left elbow, rated as 10 percent disabling.  These disabilities result in a combined rating of 80 percent.  As the Veteran has a combined rating over 70 percent with at least one disability rated higher than 40 percent, he meets the schedular criteria for a TDIU.

That being said, a TDIU must be denied, as the evidence does not show that the Veteran is unable to work as a result of his service-connected disabilities.  First, there is no competent evidence showing that the Veteran's PTSD precludes employment.  The Veteran has undergone multiple VA examinations for his PTSD; none of the examiners has found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his condition.  In a January 2005 VA examination, the examiner found that the Veteran's PTSD resulted in some mild symptoms or some difficulty in social, occupational, or school functioning, but that the Veteran was generally functioning well.  In a February 2007 VA examination, the examiner found that the Veteran did not have total occupational and social impairment, and that the Veteran did not have deficiencies in his judgment, thinking, family relations, work, mood, or school as a result of his PTSD.  Instead, he found that the Veteran's PTSD resulted in reduced reliability and productivity, stating that his PTSD "would not preclude him from working" but may result in reduced productivity.  The examiner also noted that the Veteran had been functional in a volunteer employment setting.  

More recently, the Veteran underwent VA PTSD examinations in October 2009 and June 2010 to further assess his employability.  In his October 2009 examination, the examiner found that the Veteran's PTSD did not result in total occupational and social impairment; in deficiencies in judgment, thinking, family relations, work, mood, or school; or in reduced reliability and productivity due to PTSD symptoms.  The examiner did find that the Veteran's PTSD would result in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, but that he was generally functioning satisfactorily.  The examiner also specifically stated that the Veteran "is not unemployable due to [his] PTSD," noting that he took an early retirement in 2005 due to his company's downsizing of experienced employees in favor of inexperienced employees.  

This same examiner again examined the Veteran in June 2010.  He reiterated his opinion that the Veteran's PTSD did not result in total occupational and social impairment; in deficiencies in judgment, thinking, family relations, work, mood, or school; or in reduced reliability and productivity due to PTSD symptoms.  He also stated again that the Veteran is not employable due to his PTSD, and that the Veteran admitted that he took early retirement when his company sought to have cheaper, recent college graduates fill managerial positions.  

With respect to the Veteran's other disabilities, the evidence similarly shows that his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Though the Veteran had undergone numerous diabetes and peripheral nerves examinations prior to June 2010, these examinations did not report findings as to the Veteran's employment.  The Board accordingly remanded the Veteran's claim in order that such opinions could be obtained.  

Such opinions were offered in a June 2010 VA examination.  With respect to the Veteran's diabetes and bilateral peripheral neuropathies of the lower and upper extremities, the examiner concluded that these disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation.  The examiner concluded that these disabilities do not preclude the Veteran's performing sedentary employment such as working at a computer or watching television monitors.  With respect to the Veteran's gunshot wounds to the left arm and abdomen, the examiner opined that these disabilities cause no functional impairment.  He noted that these residuals "would not cause any occupational disability or interfere with daily activities."  

There is no other medical evidence in the Veteran's claims file that offers an opinion as to how his service-connected disabilities affect his employment outlook.  Though the Veteran's VA and private treatment records have been obtained, these records are silent as to such opinions.  

The Veteran contends that he is unable to work as a result of his disabilities.  In his September 2006 claim, the Veteran stated that he was unable to look for jobs due to his PTSD and his peripheral neuropathy.  In his June 2008 Substantive Appeal, the Veteran stated that he was forced to retire prematurely due to his PTSD and peripheral neuropathy.  In a February 2009 letter, the Veteran stated that he retired early because he was worried that he would react violently at work.  

The Board, however, does not find the Veteran competent to offer his opinion as to whether his disabilities preclude his employment, and the Board does not find his statements regarding his retirement to be credible.

First, regarding the Veteran's competency, the Board acknowledges that the Veteran is competent to state the effects that his disabilities have on his employment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (providing examples of when a veteran's lay testimony may be competent).  However, determining whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation is ultimately one that requires medical knowledge, and the medical evidence in this claim is in agreement that the Veteran's service-connected disabilities do not preclude his employment.  

Further, the Board does not find the Veteran's statements that he retired early due to his PTSD and peripheral neuropathies to be credible.  Instead, the Veteran has consistently stated that he accepted early retirement from his former employer when his company began downsizing.  In his February 2007 VA examination, for instance, the Veteran stated that "it was by mutual decision that he left his job" and that he was able to perform volunteer work since his retirement.  In both his October 2009 and June 2010 VA examinations, the Veteran stated that he retired early when his company began replacing experienced workers with inexperienced ones.  Accordingly, the Board does not find the Veteran's report that he retired early on account of his increasing PTSD and peripheral neuropathy symptoms to be credible. 

The Board also acknowledges that the Veteran has submitted lay statements from his wife and friends regarding his PTSD symptoms and their effects on his employment.  Once again, while these statements may be competent as to the effects that the Veteran's PTSD had on his employment, they are not competent to establish that he is unemployable.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the Board finds that the probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation on account of his service-connected disabilities.  Accordingly the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25.







ORDER

A total disability rating based on individual unemployability due to service connected disabilities is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


